Name: Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (recast) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  European Union law;  economic geography
 Date Published: nan

 31.3.2009 EN Official Journal of the European Union L 87/70 REGULATION (EC) No 218/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Statistical Programme Committee, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (2) has been substantially amended several times (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) The management of the Community's fishery resources requires accurate and timely statistics on the catches by Member States' vessels fishing in the north-east Atlantic. (3) The Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries, approved by Council Decision 81/608/EEC (4) and establishing the North-East Atlantic Fisheries Commission, requires the Community to supply that Commission with the available statistics that it may request. (4) Advice received from the International Council for the Exploration of the Sea under the Cooperation Agreement between that organisation and the Community (5) will be enhanced by the availability of statistics on the activities of the Community fishing fleet. (5) The Convention for the Conservation of Salmon in the North Atlantic Ocean, approved by Council Decision 82/886/EEC (6) and establishing the North Atlantic Salmon Conservation Organisation (Nasco), requires the Community to supply Nasco with the available statistics that it may request. (6) Several Member States have requested the submission of data in a different form or through a different medium from that specified in Annex IV (the equivalent of the Statlant questionnaires). (7) There is a need for fuller definitions and descriptions used in fishery statistics and in the management of the fisheries of the north-east Atlantic. (8) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). (9) In particular, the Commission should be empowered to adapt the lists of species and statistical fishing regions, the descriptions of those fishing regions and the permitted degree of aggregation of data. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC, HAVE ADOPTED THIS REGULATION: Article 1 Each Member State shall submit to the Commission data on the annual nominal catches by vessels registered in or flying the flag of that Member State fishing in the north-east Atlantic. The nominal catch data shall include all fishery products landed or transhipped at sea in no matter what form but shall exclude quantities which, subsequent to capture, are discarded at sea, consumed on board or used as bait on board. Aquaculture production shall be excluded. The data shall be recorded as the live weight equivalent of the landings or transhipments, to the nearest tonne. Article 2 1. The data to be submitted shall be the nominal catches of each of the species listed in Annex I in each of the statistical fishing regions listed in Annex II and defined in Annex III. 2. The data for each calendar year shall be submitted within six months of the end of the year. No submissions shall be required for species/fishing region combinations for which no catches were recorded in the annual period of the submission. The data for species of minor importance in a Member State need not be individually identified in the submissions but may be included in an aggregated item provided that the weight of the products thus recorded does not exceed 10 % by weight of the total catch in that Member State in that month. 3. The Commission may amend the lists of species and statistical fishing regions, the descriptions of those fishing regions and the permitted degree of aggregation of data. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 5(2). Article 3 Except where provisions adopted under the common fisheries policy dictate otherwise, a Member State shall be permitted to use sampling techniques to derive catch data for those parts of the fishing fleet for which the complete coverage of the data would involve the excessive application of administrative procedures. The details of the sampling procedures, together with details of the proportion of the total data derived by such techniques, must be included by the Member State in the report submitted pursuant to Article 6(1). Article 4 Member States shall fulfil their obligations to the Commission pursuant to Articles 1 and 2 by submitting the data on magnetic medium, the format of which is given in Annex IV. Member States may submit data in the format detailed in Annex V. With the prior approval of the Commission, Member States may submit data in a different form or on a different medium. Article 5 1. The Commission shall be assisted by the Standing Committee for Agricultural Statistics, set up by Council Decision 72/279/EEC (8), hereinafter referred to as the Committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 6 1. By 1 January 1993 Member States shall submit a detailed report to the Commission describing how the data on catches are derived and specifying the degree of representativeness and reliability of those data. The Commission, in collaboration with the Member States, shall draw up a summary of those reports. 2. Member States shall inform the Commission of any modifications to the information provided under paragraph 1 within three months of their introduction. 3. Methodological reports, data availability and data reliability referred to in paragraph 1 and other relevant issues connected with the application of this Regulation shall be examined once a year within the competent Working Party of the Committee. Article 7 1. Regulation (EEC) No 3880/91 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VII. Article 8 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President A. VONDRA (1) Opinion of the European Parliament of 17 June 2008 (not yet published in the Official Journal) and Council Decision of 26 February 2009. (2) OJ L 365, 31.12.1991, p. 1. (3) See Annex VI. (4) OJ L 227, 12.8.1981, p. 21. (5) Arrangement in the form of an Exchange of Letters between the European Economic Community and the International Council for the Exploration of the Sea (OJ L 149, 10.6.1987, p. 14). (6) OJ L 378, 31.12.1982, p. 24. (7) OJ L 184, 17.7.1999, p. 23. (8) OJ L 179, 7.8.1972, p. 1. ANNEX I List of species which have been reported in the commercial catch statistics for the north-east Atlantic Member States must report the nominal catches of those species marked with an asterisk (*). The reporting of nominal catches of the remaining species is optional as concerns the identification of the individual species. However, where data for individual species are not submitted the data shall be included in aggregate categories. Member States may submit data for species not in the list provided that the species are clearly identified. Note : n.e.i. is the abbreviation for not elsewhere identified. English name 3-alpha identifier Scientific name Freshwater breams n.e.i. FBR Abramis spp. Ide (Orfe) FID Leuciscus (= Idus) idus Roach FRO Rutilus rutilus Common carp FCP Cyprinus carpio Crucian carp FCC Carassius carassius Tench FTE Tinca tinca Cyprinids n.e.i. FCY Cyprinidae Northern pike FPI Esox lucius Pike-perch FPP Sander lucioperca European perch FPE Perca fluviatilis Burbot FBU Lota lota Freshwater fishes n.e.i. FRF ex Osteichthyes Sturgeons n.e.i. STU Acipenseridae European eel ELE (*) Anguilla anguilla Vendace FVE Coregonus albula Whitefishes n.e.i. WHF Coregonus spp. Atlantic salmon SAL (*) Salmo salar Sea trout TRS Salmo trutta trutta Trouts n.e.i. TRO Salmo spp. Chars n.e.i. CHR Salvelinus spp. European smelt SME Osmerus eperlanus Salmonids n.e.i. SLZ Salmonidae European whitefish PLN Coregonus lavaretus Houting HOU Coregonus oxyrinchus Lampreys LAM Petromyzon spp. Allis and twaite shads SHD Alosa alosa, A. fallax Diadromous clupeoids n.e.i. DCX Clupeoidei Diadromous fishes n.e.i. DIA ex Osteichthyes Megrim n.e.i. MEG (*) Lepidorhombus whiffiagonis Fourspot megrim LDB Lepidorhombus boscii Megrims n.e.i. LEZ (*) Lepidorhombus spp. Turbot TUR (*) Psetta maxima Brill BLL (*) Scophthalmus rhombus Atlantic halibut HAL (*) Hippoglossus hippoglossus European plaice PLE (*) Pleuronectes platessa Greenland halibut GHL (*) Reinhardtius hippoglossoides Witch flounder WIT (*) Glyptocephalus cynoglossus Long-rough dab PLA (*) Hippoglossoides platessoides Common dab DAB (*) Limanda limanda Lemon sole LEM (*) Microstomus kitt European flounder FLE (*) Platichthys flesus Common sole SOL (*) Solea solea Sand sole SOS Pegusa lascaris Senegalese sole OAL Solea senegalensis SOO Soles spp. SOO (*) Solea spp. Flatfishes n.e.i. FLX Pleuronectiformes Tusk (= cusk) USK (*) Brosme brosme Atlantic cod COD (*) Gadus morhua European hake HKE (*) Merluccius merluccius Ling LIN (*) Molva molva Blue ling BLI (*) Molva dypterygia (= byrkelange) Greater forkbeard GFB Phycis blennoides Haddock HAD (*) Melanogrammus aeglefinus Wachna cod (= navaga) COW Eleginus nawaga Saithe (= pollock = coalfish) POK (*) Pollachius virens Pollack POL (*) Pollachius pollachius Polar cod POC Boreogadus saida Norway pout NOP (*) Trisopterus esmarkii Pouting (= bib) BIB Trisopterus luscus Blue whiting (= poutassou) WHB (*) Micromesistius poutassou Whiting WHG (*) Merlangius merlangus Roundnose grenadier RNG Coryphaenoides rupestris Morid cods MOR Moridae Poor cod POD Trisopterus minutus Greenland cod GRC Gadus ogac Arctic cod ATG Arctogadus glacialis Gadiformes n.e.i. GAD Gadiformes Greater argentine ARU Argentina silus Argentine ARY Argentina sphyraena Argentines ARG Argentina spp. European conger COE Conger conger Atlantic John Dory JOD Zeus faber Sea bass BSS Dicentrarchus labrax Dusky grouper GPD Epinephelus marginatus Wreckfish WRF Polyprion americanus Sea basses, sea perches BSX Serranidae Grunts n.e.i. GRX Haemulidae (= Pomadasyidae) Meagre MGR Argyrosomus regius Red (= common) sea bream SBR Pagellus bogaraveo Common pandora PAC Pagellus erythrinus Large-eye dentex DEL Dentex macrophthalmus Dentex n.e.i. DEX Dentex spp. Red porgy RPG Pagrus pagrus Gilthead sea bream SBG Sparus aurata Bogue BOG Boops boops Porgies, sea breams n.e.i. SBX Sparidae Red mullet MUR Mullus surmuletus Greater weaver WEG Trachinus draco Atlantic wolf-fish (= catfish) CAA (*) Anarhichas lupus Spotted wolf-fish CAS (*) Anarhichas minor Eel-pout ELP Zoarces viviparus Sand eels (= sand lances) SAN (*) Ammodytes spp. Atlantic gobies GOB Gobius spp. Atlantic redfishes RED (*) Sebastes spp. Scorpion fishes n.e.i. SCO Scorpaenidae Gurnards n.e.i. GUX (*) Triglidae Lumpfish (= lumpsucker) LUM Cyclopterus lumpus Monk (= anglerfish) MON (*) Lophius piscatorius Blackbellied angler ANK Lophius budegassa Monkfishes n.e.i. MNZ (*) Lophius spp. Sticklebacks SKB Gasterosteus spp. Axillary (= Spanish) seabream SBA Pagellus acarne Common dentex DEC Dentex dentex Snipe fishes SNI Macroramphosidae Striped bass STB Morone saxatilis Wolf-fishes (= catfishes) n.e.i. CAT (*) Anarhichas spp. Beaked redfish REB (*) Sebastes mentella Golden redfish REG (*) Sebastes marinus Red gurnard GUR (*) Aspitrigla (= Trigla) cuculus Grey gurnard GUG (*) Eutrigla (= Trigla) gurnardus Long-finned gurnard GUM Chelidonichthys obscurus Streaked gurnard CTZ Trigloporus lastoviza Red bandfish CBC Cepola macrophthalma St Paul's fingerfin TLD Nemadactylus monodactylus Bichique IYL Sicyopterus lagocephalus Black cardinal fish EPI Epigonus telescopus Mediterranean slimehead HPR Hoplostethus mediterraneus Spiny scorpionfish TZY Trachyscorpia echinata Ballan wrasse USB Labrus bergylta Brown wrasse WRM Labrus merula Splendid alfonsino BYS Beryx splendens Demersal percomorphs n.e.i. DPX Perciformes Capelin CAP (*) Mallotus villosus Garfish GAR Belone belone Atlantic saury SAU Scomberesox saurus Mullets n.e.i. MUL Mugilidae Bluefish BLU Pomatomus saltatrix Atlantic horse mackerel HOM (*) Trachurus trachurus Blue jack mackerel JAA Trachurus picturatus Mediterranean horse mackerel HMM Trachurus mediterraneus Jack and horse mackerels n.e.i. JAX (*) Trachurus spp. Leerfish LEE Lichia amia Atlantic pomfret POA Brama brama Silversides (= sandsmelt) SIL Atherinidae Pelagic percomorphs n.e.i. PPX Perciformes Atlantic herring HER (*) Clupea harengus Sardinellas n.e.i. SIX Sardinella spp. European sardine (= pilchard) PIL (*) Sardina pilchardus Sprat SPR (*) Sprattus sprattus European anchovy ANE (*) Engraulis encrasicolus Clupeoids n.e.i. CLU Clupeoidei Atlantic bonito BON Sarda sarda Swordfish SWO Xiphias gladius Frigate tuna FRI Auxis thazard Northern bluefin tuna BFT Thunnus thynnus Albacore ALB Thunnus alalunga Yellowfin tuna YFT Thunnus albacares Skipjack tuna SKJ Katsuwonus pelamis Bigeye tuna BET Thunnus obesus Tuna-like fishes n.e.i. TUX Scombroidei Chub mackerel MAS (*) Scomber japonicus Atlantic mackerel MAC (*) Scomber scombrus Mackerels n.e.i. MAX Scombridae Silver scabbardfish SFS Lepidopus caudatus Black scabbardfish BSF Aphanopus carbo Mackerel-like fishes n.e.i. MKX Scombroidei Porbeagle POR (*) Lamna nasus Basking shark BSK Cetorhinus maximus Picked (= spiny) dogfish DGS (*) Squalus acanthias Greenland shark GSK Somniosus microcephalus Dogfish sharks n.e.i. DGX (*) Squalidae Skates n.e.i. SKA (*) Raja spp. Dogfishes and hounds DGH (*) Squalidae, Scyliorhinidae Various sharks n.e.i. SKH Selachimorpha (Pleurotremata) Crest-tail catsharks n.e.i. GAU Galeus spp. Blackmouth catshark SHO Galeus melastomus Small-spotted catshark SYC Scyliorhinus canicula Deep-water catsharks API Apristurus spp. False catshark PTM Pseudotriakis microdon Little sleeper shark SOR Somniosus rostratus Gulper shark GUP Centrophorus granulosus Little gulper shark CPU Squalus uyato Leafscale gulper shark GUQ Centrophorus squamosus Lowfin gulper shark CPL Centrophorus lusitanicus Velvet belly ETX Etmopterus spinax Great lanternshark ETR Etmopterus princeps Smooth lanternshark ETP Etmopterus pusillus Lantern sharks n.e.i. SHL Etmopterus spp. Deania dogfishes n.e.i. DNA Deania spp. Birdbeak dogfish DCA Deania calcea Portuguese dogfish CYO Centroscymnus coelolepis Longnose velvet dogfish CYP Centroselachus crepidater Shortnose velvet dogfish CYY Centroscymnus cryptacanthus Smallmouth knifetooth dogfish SYO Scymnodon obscurus Knifetooth dogfish SYR Scymnodon ringens Kitefin shark SCK Dalatias licha Black dogfish CFB Centroscyllium fabricii Angular roughshark OXY Oxynotus centrina Sailfin roughshark OXN Oxynotus paradoxus Bramble shark SHB Echinorhinus brucus Rays and skates n.e.i. RAJ Rajidae Starry ray RJR Amblyraja radiata Blonde ray RJH Raja brachyura Sandy ray RJI Leucoraja circularis Small-eyed ray RJE Raja microocellata Undulate ray RJU Raja undulata White skate RJA Rostroraja alba Round ray RJY Rajella fyllae Rabbit fish CMO Chimaera monstrosa Ratfishes n.e.i. HYD Hydrolagus spp. Knife-nosed chimaeras RHC Rhinochimaera spp. Longnose chimaeras HAR Harriotta spp. Cartilaginous fishes n.e.i. CAR Chondrichthyes Groundfishes n.e.i. GRO ex Osteichthyes Pelagic fishes n.e.i. PEL ex Osteichthyes Marine fishes n.e.i. MZZ ex Osteichthyes Finfishes n.e.i. FIN ex Osteichthyes Edible crab CRE (*) Cancer pagurus Green crab CRG Carcinus maenas Spinous spider crab SCR Maja squinado Marine crabs n.e.i. CRA Brachyura Swimcrabs n.e.i. CRS Portunus spp. Palinurid spiny lobsters n.e.i. CRW (*) Palinurus spp. European lobster LBE (*) Homarus gammarus Norway lobster NEP (*) Nephrops norvegicus Common prawn CPR (*) Palaemon serratus Northern prawn PRA (*) Pandalus borealis Common shrimp CSH (*) Crangon crangon Penaeus shrimps n.e.i. PEN (*) Penaeus spp. Palaemonid shrimps PAL (*) Palaemonidae Pink (= pandalid) shrimps PAN (*) Pandalus spp. Crangonid shrimps CRN (*) Crangonidae Natantian decapods n.e.i. DCP Natantia Goose barnacles GOO Lepas spp. Rockpool prawn PNQ Palaemon elegans Delta prawn PIQ Palaemon longirostris St Paul rock lobster JSP Jasus paulensis Lobsters n.e.i. LOX Reptantia Craylets, squat lobsters n.e.i. LOQ Galatheidae Marine crustaceans n.e.i. CRU ex Crustacea Whelk WHE Buccinum undatum Periwinkle PEE Littorina littorea Periwinkles n.e.i. PER Littorina spp. European flat oyster OYF (*) Ostrea edulis Pacific cupped oyster OYG Crassostrea gigas Cupped oyster n.e.i. OYC (*) Crassostrea spp. Blue mussel MUS (*) Mytilus edulis Sea mussels n.e.i. MSX Mytilidae Common scallop SCE (*) Pecten maximus Queen scallop QSC (*) Aequipecten opercularis Scallops n.e.i. SCX (*) Pectinidae Common cockle COC Cerastoderma edule Grooved carpet shell CTG Ruditapes decussatus Ocean quahog CLQ Arctica islandica Clams n.e.i. CLX Bivalvia Razor clams RAZ Solen spp. Carpet shell CTS Venerupis pullastra Striped venus SVE Chamelea gallina Venus clams n.e.i. CLV Veneridae Mactra surf clams n.e.i. MAT Mactridae Chamber venus KFA Circomphalus casina Common European bittersweet GKL Glycymeris glycymeris Donax clams DON Donax spp. Cockles n.e.i. COZ Cardiidae Norwegian egg cockle LVC Laevicardium crassum Limpets n.e.i. LPZ Patella spp. Abalones n.e.i. ABX Haliotis spp. Gastropods n.e.i. GAS Gastropoda Oval surf clam ULV Spisula ovalis Tellins n.e.i. TWL Tellina spp. Common cuttlefish CTC (*) Sepia officinalis Common squids SQC (*) Loligo spp. Short-finned squid SQI (*) Illex illecebrosus Octopuses n.e.i. OCTs Octopodidae Squids n.e.i. SQU (*) Loliginidae, Ommastrephidae Cuttlefishes n.e.i. CTL (*) Sepiidae, Sepiolidae European flying squid SQE (*) Todarodes sagittatus Cephalopods n.e.i. CEP Cephalopoda Marine molluscs n.e.i. MOL ex Mollusca Starfish STH Asterias rubens Starfishes n.e.i. STF Asteroidea Sea urchin URS Echinus esculentus Stony sea urchin URM Paracentrotus lividus Sea urchins n.e.i. URX Echinoidea Sea cucumbers n.e.i. CUX Holothuroidea Echinoderms n.e.i. ECH Echinodermata Grooved sea squirt SSG Microcosmus sulcatus Sea squirts n.e.i. SSX Ascidiacea Horseshoe crab HSC Limulus polyphemus Aquatic invertebrates n.e.i. INV ex Invertebrata Brown seaweeds SWB Phaeophyceae Carragheen IMS Chondrus crispus Gelidium spp. GEL Gelidium spp. Gigartina spp. GIG Gigartina spp. Lithothamnium spp. LIT Lithothamnium spp. Red seaweeds SWR Rhodophyceae Wracks n.e.i. UCU Fucus spp. North Atlantic rockweed ASN Ascophyllum nodosum Toothed wrack FUU Fucus serratus Sea lettuce UVU Ulva lactuca Seaweeds n.e.i. SWX ex Algae ANNEX II Statistical fishing regions of the north-east Atlantic for which data are to be submitted ICES division Ia ICES division Ib ICES subdivision IIa 1 ICES subdivision IIa 2 ICES subdivision IIb 1 ICES subdivision IIb 2 ICES division IIIa ICES division IIIb, c ICES division IVa ICES division IVb ICES division IVc ICES subdivision Va 1 ICES subdivision Va 2 ICES subdivision Vb 1a ICES subdivision Vb 1b ICES subdivision Vb 2 ICES division VIa ICES subdivision VIb 1 ICES subdivision VIb 2 ICES division VIIa ICES division VIIb ICES subdivision VIIc 1 ICES subdivision VIIc 2 ICES division VIId ICES division VIIe ICES division VIIf ICES division VIIg ICES division VIIh ICES subdivision VIIj 1 ICES subdivision VIIj 2 ICES subdivision VIIk 1 ICES subdivision VIIk 2 ICES division VIIIa ICES division VIIIb ICES division VIIIc ICES subdivision VIIId 1 ICES subdivision VIIId 2 ICES subdivision VIIIe 1 ICES subdivision VIIIe 2 ICES division IXa ICES subdivision IXb 1 ICES subdivision IXb 2 ICES subdivision Xa 1 ICES subdivision Xa 2 ICES division Xb ICES subdivision XIIa 1 ICES subdivision XIIa 2 ICES subdivision XIIa 3 ICES subdivision XIIa 4 ICES division XIIb ICES division XIIc ICES division XIVa ICES subdivision XIVb 1 ICES subdivision XIVb 2 BAL 22 BAL 23 BAL 24 BAL 25 BAL 26 BAL 27 BAL 28-1 BAL 28-2 BAL 29 BAL 30 BAL 31 BAL 32 Notes 1. Those statistical fishing regions preceded by ICES have been identified and defined by the International Council for the Exploration of the Sea. 2. Those statistical fishing regions preceded by BAL have been identified and defined by the International Baltic Sea Fishery Commission. 3. Data should be submitted so as to include as much detail as possible. Unknown and aggregate regions should only be used where the detailed information is not available. Where detailed information is submitted the aggregate categories should not be used. Statistical fishing regions of the north-east Atlantic ANNEX III Description of the ICES sub areas and divisions used for the purpose of fishery statistics and regulations in the north-east Atlantic ICES statistical area (north-east Atlantic) All waters of the Atlantic and Arctic Oceans and their dependent seas bounded by a line from the geographic North Pole along the meridian of 40o00 ² west to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at 44o00 ² west; then due south to 59o00 ² north; then due east to 42o00 ² west; then due south to 36o00 ² north; then due east to a point on the coast of Spain (Punta Marroqui isthmus) at 5o36 ² west; then in a north-westerly and northerly direction along the south-west coast of Spain, the coast of Portugal, the north-west and north coasts of Spain, and the coasts of France, Belgium, the Netherlands and Germany to the western terminus of its boundary with Denmark; then along the west coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then in a southerly direction along the east coast of Jutland to the eastern terminus of the boundary of Denmark with Germany; then along the coast of Germany, Poland, Russia, Lithuania, Latvia, Estonia, Russia, Finland, Sweden and Norway, and the north coast of Russia to Khaborova; then across the western entry of the Strait of Yugorskiy Shar; then in a westerly and northerly direction along the coast of Vaigach Island; then across the western entry of the Strait off the Karskiye Vorota; then west and north along the coast of the south island of Novaya Zemlya; then across the western entry of the Strait of Matochkin Shar; then along the west coast of the north island of Novaya Zemlya to a point at 68o30 ² east; then due north to the geographic North Pole. This area also represents statistical area 27 (north-east Atlantic statistical area) in the FAO International Standard Statistical Classification of Fishing Areas. ICES statistical subarea I The waters bounded by a line from the geographic North Pole along the meridian of 30o00 ² east to 72o00 ² north; then due west to 26o00 ² east; then due south to the coast of Norway; then in an easterly direction along the coasts of Norway and Russia to Khaborova; then across the western entry of the Strait of Yugorskiy Shar; then in a westerly and northerly direction along the coast of Vaigach Island; then across the western entry of the Strait off the Karskiye Vorota; then west and north along the coast of the south island of Novaya Zemlya; then across the western entry of the Strait of Matochkin Shar; then along the west coast of the north island of Novaya Zemlya to a point at 68o30 ² east; then due north to the geographic North Pole.  ICES statistical division Ia, That part of subarea I enclosed by the line joining the following coordinates: Latitude Longitude 73,98 N 33,70 E 74,18 N 34,55 E 74,36 N 35,28 E 74,71 N 36,38 E 75,14 N 37,57 E 75,45 N 38,31 E 75,84 N 39,05 E 76,26 N 39,61 E 76,61 N 41,24 E 76,96 N 42,81 E 76,90 N 43,06 E 76,75 N 44,48 E 75,99 N 43,51 E 75,39 N 43,18 E 74,82 N 41,73 E 73,98 N 41,56 E 73,17 N 40,66 E 72,20 N 40,51 E 72,26 N 39,76 E 72,62 N 38,96 E 73,04 N 37,74 E 73,37 N 36,61 E 73,56 N 35,70 E 73,98 N 33,70 E  ICES statistical division Ib, That part of subarea I outside of division Ia. ICES statistical subarea II The waters bounded by a line from the geographic North Pole along the meridian of 30o00 ² east to 72o00 ² north; then due west to 26o00 ² east; then due south to the coast of Norway; then in a westerly and south-westerly direction along the coast of Norway to 62o00 ² north; then due west to 4o00 ² west; then due north to 63o00 ² north; then due west to 11o00 ² west; then due north to the geographic North Pole.  ICES statistical division IIa, The waters bounded by a line beginning at a point on the coast of Norway at 62o00 ² north; then due west to 4o00 ² west; then due north to 63o00 ² north; then due west to 11o00 ² west; then due north to 72o30 ² north; then due east to 30o00 ² east; then due south to 72o00 ² north; then due west to 26o00 ² east; then due south to the coast of Norway; then in a westerly and south-westerly direction along the coast of Norway to the point of beginning.  ICES statistical subdivision IIa 1, That part of division IIa within the line joining the following coordinates: Latitude Longitude 73,50 N 00,20 W 73,50 N 07,21 E 73,45 N 07,28 E 73,14 N 07,83 E 72,76 N 08,65 E 72,49 N 09,33 E 72,31 N 09,83 E 72,18 N 10,29 E 71,98 N 09,94 E 71,91 N 09,70 E 71,64 N 08,75 E 71,36 N 07,93 E 71,13 N 07,42 E 70,79 N 06,73 E 70,17 N 05,64 E 69,79 N 05,01 E 69,56 N 04,74 E 69,32 N 04,32 E 69,10 N 04,00 E 68,86 N 03,73 E 68,69 N 03,57 E 68,46 N 03,40 E 68,23 N 03,27 E 67,98 N 03,19 E 67,77 N 03,16 E 67,57 N 03,15 E 67,37 N 03,18 E 67,18 N 03,24 E 67,01 N 03,31 E 66,84 N 03,42 E 66,43 N 03,27 E 66,39 N 03,18 E 66,23 N 02,79 E 65,95 N 02,24 E 65,64 N 01,79 E 65,38 N 01,44 E 65,32 N 01,26 E 65,08 N 00,72 E 64,72 N 00,04 E 64,43 N 00,49 W 64,84 N 01,31 W 64,92 N 01,56 W 65,13 N 02,17 W 65,22 N 02,54 W 65,39 N 03,19 W 65,47 N 03,73 W 65,55 N 04,19 W 65,59 N 04,56 W 65,69 N 05,58 W 65,96 N 05,60 W 66,22 N 05,67 W 66,47 N 05,78 W 67,09 N 06,25 W 67,61 N 06,62 W 67,77 N 05,33 W 67,96 N 04,19 W 68,10 N 03,42 W 68,33 N 02,39 W 68,55 N 01,56 W 68,86 N 00,61 W 69,14 N 00,08 E 69,44 N 00,68 E 69,76 N 01,18 E 69,97 N 01,46 E 70,21 N 01,72 E 70,43 N 01,94 E 70,63 N 02,09 E 70,89 N 02,25 E 71,14 N 02,35 E 71,35 N 02,39 E 71,61 N 02,38 E 71,83 N 02,31 E 72,01 N 02,22 E 72,24 N 02,06 E 72,43 N 01,89 E 72,60 N 01,68 E 72,75 N 01,48 E 72,99 N 01,08 E 73,31 N 00,34 E 73,50 N 00,20 W  ICES statistical subdivision IIa 2, That part of division IIa not falling within subdivision IIa 1.  ICES statistical division IIb, The waters bounded by a line from the geographic North Pole along the meridian of 30o00 ² east to 73o30 ² north; then due west to 11o00 ² west; then due north to the geographic North Pole.  ICES statistical subdivision IIb 1, That part of division IIb confined by the following coordinates: Latitude Longitude 73,50 N 07,21 E 73,50 N 00,20 W 73,60 N 00,48 W 73,94 N 01,88 W 74,09 N 02,70 W 74,21 N 05,00 W 74,50 N 04,38 W 75,00 N 04,29 W 75,30 N 04,19 W 76,05 N 04,30 W 76,18 N 04,09 W 76,57 N 02,52 W 76,67 N 02,10 W 76,56 N 01,60 W 76,00 N 00,80 E 75,87 N 01,12 E 75,64 N 01,71 E 75,21 N 03,06 E 74,96 N 04,07 E 74,86 N 04,55 E 74,69 N 05,19 E 74,34 N 06,39 E 74,13 N 06,51 E 73,89 N 06,74 E 73,60 N 07,06 E 73,50 N 07,21 E  ICES statistical subdivision IIb 2, That part of division IIb not falling within subdivision IIb 1. ICES statistical subarea III The waters bounded by a line, beginning at a point on the coast of Norway at 7o00 ² east; then due south to 57o30 ² north; then due east to 8o00 ² east; then due south to 57o00 ² north; then due east to the coast of Denmark; then along the north-west and east coasts of Jutland to Hals; then across the eastern entrance of the Limfjord to Egensekloster Point; then in a southerly direction along the coast of Jutland to the eastern terminus of the boundary of Denmark and Germany; then along the coasts of Germany, Poland, Russia, Lithuania, Latvia, Estonia, Russia, Finland, Sweden, and Norway to the point of beginning.  ICES statistical division IIIa, The waters bounded by a line beginning at a point on the coast of Norway at 7o00 ² east; then due south to 57o30 ² north; then due east to 8o00 ² east; then due south to 57o00 ² north; then due east to the coast of Denmark; then along the north-west and east coasts of Jutland to Hals; then across the eastern entrance of the Limfjord to Egensekloster Point; then in a southerly direction along the coast of Jutland to Hasenoere Head; then across the Great Belt to Gniben Point; then along the north coast of Zealand to Gilbjerg Head; then across the northern approaches of the Ã resund to Kullen on the coast of Sweden; then in an easterly and northerly direction along the west coast of Sweden and the south coast of Norway to the point of beginning.  ICES statistical division IIIb and c, The waters bounded by a line from Hasenoere Head on the east coast of Jutland to Gniben Point on the west coast of Zealand to Gilbjerg Head; then across the northern approaches of the Ã resund to Kullen on the coast of Sweden; then in a southerly direction along the coast of Sweden to Falsterbo Light; then across the southern entrance of the Ã resund to Stevns Light; then along the south-east coast of Zealand; then across the eastern entrance of the Storstroem Sound; then along the east coast of the island of Falster to Gedser; then to Darsser Ort on the coast of Germany; then in a south-westerly direction along the coast of Germany and the east coast of Jutland to the point of beginning.  ICES statistical subdivision 22 (BAL 22), The waters bounded by a line from Hasenoere Head (56o09 ² north, 10o44 ² east) on the east coast of Jutland to Gniben Point (56o01 ² north, 11o18 ² east) on the west coast of Zealand; then along the west and south coasts of Zealand to a point at 12o00 ² east; then due south to the island of Falster; then along to the east coast of the island of Falster to Gedser Odd (54o34 ² north, 11o58 ² east); then due east to 12o00 ² east; then due south to the coast of Germany; then in a south-westerly direction along the coast of Germany and the east of Jutland to the point of beginning.  ICES statistical subdivision 23 (BAL 23), The waters bounded by a line from Gilbjerg Head (56o08 ² north, 12o18 ² east) on the north coast of Zealand to Kullen (56o18 ² north, 12o28 ² east) on the coast of Sweden; then in a southerly direction along the coast of Sweden to the Falsterbo Light (55o23 ² north, 12o50 ² east), then through the southern entrance to the Sound to the Stevns Light (55o19 ² north, 12o29 ² east) on the coast of Zealand; then in a northerly direction along the east coast of Zealand to the point of beginning.  ICES statistical subdivision 24 (BAL 24), The waters bounded by a line from the Stevns Light (55o19 ² north, 12o29 ² east) on the east coast of Zealand through the southern entrance to the Sound to the Falsterbo Light (55o23 ² north, 12o50 ² east) on the coast of Sweden; then along the south coast of Sweden to the Sandhammaren Light (55o24 ² north, 14o12 ² east); then to the Hammerodde Light (55o18 ² north, 14o47 ² east) on the north coast of Bornholm; then along the west and south coasts of Bornholm to a point at 15o00 ² east; then due south to the coast of Poland; then in a westerly direction along the coasts of Poland and Germany to a point at 12o00 ² east; then due north to a point at 54o34 ² north, 12o00 ² east; then due west to Gedser Odde (54o34 ² north, 11o58 ² east); then along the east and north coasts of the island of Falster to a point at 12o00 ² east; then due north to the south coast of Zealand; then in a westerly and northerly direction along the west coast of Zealand to the point of beginning.  ICES statistical subdivision 25 (BAL 25), The waters bounded by a line beginning at a point on the east coast of Sweden at 56o30 ² north; then due east to the west coast of the island of Ã land; then, after passing south of island of Ã land to a point on the east coast at 56o30 ² north, due east to 18o00 ² east; then due south to the coast of Poland; then in a westerly direction along the coast of Poland to a point at 15o00 ² east; then due north to the island of Bornholm; then along the south and west coasts of Bornholm to the Hammerodde Light (55o18 ² north, 14o47 ² east); then to the Sandhammaren Light (55o24 ² north, 14o12 ² east) on the south coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning.  ICES statistical subdivision 26 (BAL 26), The waters bounded by a line beginning at a point at 56o30 ² north, 18o00 ² east; then due east to the west coast of Latvia; then in a southerly direction along the coasts of Latvia, Lithuania, Russia and Poland to a point on the Polish coast at 18o00 ² east; then due north to the point of beginning.  ICES statistical subdivision 27 (BAL 27), The waters bounded by a line beginning at a point on the east mainland coast of Sweden at 59o41 ² north, 19o00 ² east; then due south to the north coast of the island of Gotland; then in a southerly direction along the west coast of Gotland to a point at 57o00 ² north; then due west to 18o00 ² east; then due south to 56o30 ² north; then due west to the east coast of the island of Ã land; then, after passing south of the island of Ã land, to a point on its west coast at 56o30 ² north; then due west to the coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning.  ICES statistical subdivision 28 (BAL 28), The waters bounded by a line beginning at a point at 58o30 ² north, 19o00 ² east; then due east to the west coast of the island of Saaremaa; then, after passing north of the island of Saaremaa, to a point on its east coast at 58o30 ² north; then due east to the coast of Estonia; then in a southerly direction along the west coasts of Estonia and Latvia to a point at 56o30 ² north, then due west to 18o00 ² east; then due north to 57o00 ² north; then due east to the west coast of the island of Gotland; then in a northerly direction to a point on the north coast of Gotland at 19o00 ² east; then due north to the point of beginning.  ICES statistical subdivision 28-1 (BAL 28,1), The waters bounded on the west by a line drawn from Ovisi lighthouse (57o34,1234 ² north, 21o42,9574 ² east) on the west coast of Latvia to the southern Rock of Cape Loode (57o57,4760 ² north, 21o58,2789 ² east) on the island of Saaremaa, then southwards to the southernmost point of the peninsula of SÃ µrve and then in a north-eastern direction along the east coast of the island of Saaremaa, and in the north by a line drawn from 58o30,0 ² north, 23o13,2 ² east to 58o30 ² north, 23o41,1 ² east.  ICES statistical subdivision 28-2 (BAL 28,2), That part of subdivision 28 outside of subdivision 28-1.  ICES statistical subdivision 29 (BAL 29), The waters bounded by a line beginning at a point on the east mainland coast of Sweden at 60o30 ² north, then due east to the mainland coast of Finland; then in a southerly direction along the west and south coasts of Finland to a point on the south mainland coast at 23o00 ² east; then due south to 59o00 ² north; then due east to the mainland coast of Estonia; then in a southerly direction along the west coast of Estonia to a point at 58o30 ² north; then due west to the east coast of the island of Saaremaa; then, after passing north of the island of Saaremaa, to a point on its west coast at 58o30 ² north; then due west to 19o00 ² east; then due north to a point on the east mainland coast of Sweden at 59o41 ² north; then in a northerly direction along the east coast of Sweden to the point of beginning.  ICES statistical subdivision 30 (BAL 30), The waters bounded by a line beginning at a point on the east coast of Sweden at 63o30 ² north, then due east to the mainland coast of Finland; then in a southerly direction along the coast of Finland to a point at 60o30 ² north; then due west to the mainland coast of Sweden; then in a northerly direction along the east coast of Sweden to the point of beginning.  ICES statistical subdivision 31 (BAL 31), The waters bounded by a line beginning at a point on the east coast of Sweden at 63o30 ² north; then, after passing north of the Gulf of Bothnia, to a point on the west mainland coast of Finland at 63o30 ² north; then due west to the point of beginning.  ICES statistical subdivision 32 (BAL 32), The waters bounded by a line beginning at a point on the south coast of Finland at 23o00 ² east; then, after passing east of the Gulf of Finland, to a point on the west coast of Estonia at 59o00 ² north; then due west to 23o00 ² east; then due north to the point of beginning. ICES statistical subarea IV The waters bounded by a line beginning at a point on the coast of Norway at 62o00 ² north; then due west to 4o00 ² west; then due south to the coast of Scotland; then in an easterly and southerly direction along the coasts of Scotland and England to a point at 51o00 ² north; then due east to the coast of France; then in a north-easterly direction along the coasts of France, Belgium, the Netherlands, and Germany to the western terminus of its boundary with Denmark; then along the west coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then across the eastern entrance of the Limfjord to Hals; then in a westerly direction along the north coast of the Limfjord to the southernmost point af Agger Tange; then in a northerly direction along the west coast of Jutland to a point at 57o00 ² north, then due west to 8o00 ² east; then due north to 57o30 ² north; then due west to 7o00 ² east; then due north to the coast of Norway; then in a north-westerly direction along the coast of Norway to the point of beginning.  ICES statistical division IVa, The waters bounded by a line beginning at a point on the coast of Norway at 62o00 ² north; then due west to 3o00 ² west; then due south to the coast of Scotland; then in an easterly and southerly direction along the coast of Scotland to a point at 57o30 ² north; then due east to 7o00 ² east; then due north to the coast of Norway; then in a north-westerly direction along the coast of Norway to the point of beginning.  ICES statistical division IVb, The waters bounded by a line beginning at a point on the west coast of Denmark at 57o00 ² north; then due west to 8o00 ² east; then due north to 57o30 ² north; then due west to the coast of Scotland; then in a southerly direction along the coasts of Scotland and England to a point at 53o30 ² north; then due east to the coast of Germany; then in a northeasterly direction along the coast of Jutland to Thyboroen; then in a southerly and easterly direction along the south coast of the Limfjord to Egensekloster Point; then across the eastern entrance of the Limfjord to Hals; then in a westerly direction along the north coast of the Limfjord to the southernmost point of Agger Tange; then in a northerly direction along the west coast of Jutland to the point of beginning.  ICES statistical division IVc, The waters bounded by a line beginning at a point on the west coast of Germany at 53o30 ² north; then due west to the coast of England; then in a southerly direction to a point at 51o00 ² north; then due east to the coast of France; then in a north-easterly direction along the coasts of France, Belgium, the Netherlands, and Germany to the point of beginning. ICES statistical subarea V The waters bounded by a line beginning at a point at 68o00 ² north, 11o00 ² west; then due west to 27o00 ² west; then due south to 62o00 ² north; then due east to 15o00 ² west; then due south to 60o00 ² north; then due east to 5o00 ² west; then due north to 60o30 ² north; then due east to 4o00 ² west; then due north to 63o00 ² north; then due west to 11o00 ² west; then due north to the point of beginning.  ICES statistical division Va, The waters bounded by a line beginning at a point at 68o00 ² north, 11o00 ² west; then due west to 27o00 ² west; then due south to 62o00 ² north; then due east to 15o00 ² west; then due north to 63o00 ² north; then due east to 11o00 ² west; then due north to the point of beginning.  ICES statistical subdivision Va 1, The area inside the rectangle defined by the following coordinates: Latitude Longitude 63,00 N 24,00 W 62,00 N 24,00 W 62,00 N 27,00 W 63,00 N 27,00 W 63,00 N 24,00 W  ICES statistical subdivision Va 2, That part of division Va not in subdivision Va 1.  ICES statistical division Vb, The waters bounded by a line beginning at a point at 63o00 ² north, 4o00 ² west; then due west to 15o00 ² west; then due south to 60o00 ² north; then due east to 5o00 ² west; then due north to 60o00 ² north; then due east to 4o00 ² west; then due north to the point of beginning.  ICES statistical subdivision Vb 1, The waters bounded by a line beginning at a point at 63o00 ² north, 4o00 ² west; then due west to 15o00 ² west; then due south to 60o00 ² north; then due east to 10o00 ² west; then due north to 61o30 ² north; then due east to 8o00 ² west; then along a rhumb-line to a point at 61o15 ² north, 7o30 ² west; then due south to 60o30 ² north; then due west to 8o00 ² west; then due south to 60o00 ² north; then due east to 5o00 ² west; then due north to 60o30 ² north; then due east to 4o00 ² west; then due north to the point of beginning.  ICES statistical subdivision Vb 1a, That part of subdivision Vb 1 enclosed by the line joining the following coordinates: Latitude Longitude 60,49 N 15,00 W 60,71 N 13,99 W 60,15 N 13,29 W 60,00 N 13,50 W 60,00 N 15,00 W 60,49 N 15,00 W  ICES statistical subdivision Vb 1b, That part of subdivision Vb 1 not within subdivision Vb 1a.  ICES statistical subdivision Vb 2, The waters bounded by a line beginning at a point at 60o00 ² north, 10o00 ² west; then due north to 61o30 ² north; then due east to 8o00 ² west; then along a rhumb-line to a point at 61o15 ² north, 7o30 ² west; then due south to 60o30 ² north; then due west to 8o00 ² west; then due south to 60o00 ² north; then due west to the point of beginning. ICES statistical subarea VI The waters bounded by a line beginning at a point on the north coast of Scotland at 4o00 ² west; then due north to 60o30 ² north; then due west to 5o00 ² west; then due south to 60o00 ² north, then due west to 18o00 ² west; then due south to 54o30 ² north; then due east to the coast of Ireland; then in a northerly and easterly direction along the coasts of Ireland and Northern Ireland to a point on the east coast of Northern Ireland at 55o00 ² north; then due east to the coast of Scotland; then in a northerly direction along the west coast of Scotland to the point of beginning.  ICES statistical division VIa, The waters bounded by a line beginning at a point on the north coast of Scotland at 4o00 ² west; then due north to 60o30 ² north; then due west to 5o00 ² west; then due south to 60o00 ² north, then due west to 12o00 ² west; then due south to 54o30 ² north; then due east to the coast of Ireland; then in a northerly and easterly direction along the coasts of Ireland and Northern Ireland to a point on the east coast of Northern Ireland at 55o00 ² north; then due east to the coast of Scotland; then in a northerly direction along the west coast of Scotland to the point of beginning.  ICES statistical division VIb, The waters bounded by a line beginning at a point at 60o00 ² north, 12o00 ² west; then due west to 18o00 ² west; then due south to 54o30 ² north; then due east to 12o00 ² west; then due north to the point of beginning.  ICES statistical subdivision VIb 1, That part of division VIb enclosed by the line joining the following coordinate: Latitude Longitude 54,50 N 18,00 W 60,00 N 18,00 W 60,00 N 13,50 W 60,15 N 13,29 W 59,65 N 13,99 W 59,01 N 14,57 W 58,51 N 14,79 W 57,87 N 14,88 W 57,01 N 14,63 W 56,57 N 14,34 W 56,50 N 14,44 W 56,44 N 14,54 W 56,37 N 14,62 W 56,31 N 14,72 W 56,24 N 14,80 W 56,17 N 14,89 W 56,09 N 14,97 W 56,02 N 15,04 W 55,95 N 15,11 W 55,88 N 15,19 W 55,80 N 15,27 W 55,73 N 15,34 W 55,65 N 15,41 W 55,57 N 15,47 W 55,50 N 15,54 W 55,42 N 15,60 W 55,34 N 15,65 W 55,26 N 15,70 W 55,18 N 15,75 W 55,09 N 15,79 W 55,01 N 15,83 W 54,93 N 15,87 W 54,84 N 15,90 W 54,76 N 15,92 W 54,68 N 15,95 W 54,59 N 15,97 W 54,51 N 15,99 W 54,50 N 15,99 W 54,50 N 18,00 W  ICES statistical subdivision VIb 2, That part of division VIb not in subdivision VI b 1. ICES statistical subarea VII The waters bounded by a line beginning at a point on the west coast of Ireland at 54o30 ² north; then due west to 18o00 ² west; then due south to 48o00 ² north; then due east to the coast of France; then in a northerly and north-easterly direction along the coast of France to a point at 51o00 ² north; then due west to south-east coast of England; then in a westerly and northerly direction along the coasts of England, Wales and Scotland to a point on the west coast of Scotland at 55o00 ² north; then due west to the coast of Northern Ireland; then in a northerly and westerly direction along the coasts of Northern Ireland and Ireland to the point of beginning.  ICES statistical division VIIa, The waters bounded by a line beginning at a point on the west coast of Scotland at 55o00 ² north; then due west to the coast of Northern Ireland; then in a southerly direction along the coasts of Northern Ireland and Ireland to a point on the south-east cost of Ireland at 52o00 ² north; then due east to the coast of Wales; then in a north-easterly and northerly direction along the coasts of Wales, England and Scotland to the point of beginning.  ICES statistical division VIIb, The waters bounded by a line beginning at a point on the west coast of Ireland at 54o30 ² north; then due west to 12o00 ² west; then due south to 52o30 ² north; then due east to the coast of Ireland; then in a northerly direction along the west coast of Ireland to the point of beginning.  ICES statistical division VIIc, The waters bounded by a line beginning at a point at 54o30 ² north, 12o00 ² west; then due west to 18o00 ² west; then due south to 52o30 ² north; then due east to 12o00 ² west; then due north to the point of beginning.  ICES statistical subdivision VIIc 1, That part of division VII c confined by the following coordinates: Latitude Longitude 54,50 N 15,99 W 54,42 N 15,99 W 54,34 N 16,00 W 54,25 N 16,01 W 54,17 N 16,01 W 54,08 N 16,01 W 53,99 N 16,00 W 53,91 N 15,99 W 53,82 N 15,97 W 53,74 N 15,96 W 53,66 N 15,94 W 53,57 N 15,91 W 53,49 N 15,90 W 53,42 N 15,89 W 53,34 N 15,88 W 53,26 N 15,86 W 53,18 N 15,84 W 53,10 N 15,88 W 53,02 N 15,92 W 52,94 N 15,95 W 52,86 N 15,98 W 52,77 N 16,00 W 52,69 N 16,02 W 52,61 N 16,04 W 52,52 N 16,06 W 52,50 N 16,06 W 52,50 N 18,00 W 54,50 N 18,00 W 54,50 N 15,99 W  ICES statistical subdivision VIIc 2, That part of division VIIc not within subdivision VIIc 1.  ICES statistical division VIId, The waters bounded by a line beginning at a point on the west coast of France at 51o00 ² north; then due west to the coast of England; then in a westerly direction along the south coast of England to 2o00 ² west; then due south to the coast of France at Cap de la Hague; then in a north-easterly direction along the coast of France to the point of beginning.  ICES statistical division VIIe, The waters bounded by a line beginning at a point on the south coast of England at 2o00 ² west; then in a southerly and westerly direction along the coast of England to a point on the south-west coast at 50o00 ² north; then due west to 7o00 ² west; then due south to 49o30 ² north; then due east to 5o00 ² west; then due south to 48o00 ² north; then due east to the coast of France; then in a northerly and north-easterly direction along the coast of France to Cap de la Hague; then due north to the point of beginning.  ICES statistical division VIIf, The waters bounded by a line beginning at a point on the south coast of Wales at 5o00 ² west; then due south to 51o00 ² north; then due west to 6o00 ² west; then due south to 50o30 ² north; then due west to 7o00 ² west; then due south to 50o00 ² north; then due east to the coast of England; then along the south-west coast of England and the south coast of Wales to the point of beginning.  ICES statistical division VIIg, The waters bounded by a line beginning at a point on the west coast of Wales at 52o00 ² north; then due west to the south-east coast of Ireland; then in a south-westerly direction along the coast of Ireland to a point at 9o00 ² west; then due south to 50o00 ² north; then due east to 7o00 ² west; then due north to 50o30 ² north; then due east to 6o00 ² west; then due north to 51o00 ² north; then due east to 5o00 ² west; then due north to the south coast of Wales; then in a north-westerly direction along the coast of Wales to the point of beginning.  ICES statistical division VIIh, The waters bounded by a line beginning at a point at 50o00 ² north, 7o00 ² west; then due west to 9o00 ² west; then due south to 48o00 ² north; then due east to 5o00 ² west; then due north to 49o30 ² north; then due west to 7o00 ² west; then due north to the point of beginning.  ICES statistical division VIIj, The waters bounded by a line beginning at a point on the west coast of Ireland at 52o30 ² north; then due west to 12o00 ² west; then due south to 48o00 ² north; then due east to 9o00 ² west; then due north to the south coast of Ireland; then in a northerly direction along the coast of Ireland to the point of beginning.  ICES statistical subdivision VIIj 1, That part of division VIIj enclosed by the line joining the following coordinates: Latitude Longitude 48,43 N 12,00 W 48,42 N 11,99 W 48,39 N 11,87 W 48,36 N 11,75 W 48,33 N 11,64 W 48,30 N 11,52 W 48,27 N 11,39 W 48,25 N 11,27 W 48,23 N 11,14 W 48,21 N 11,02 W 48,19 N 10,89 W 48,17 N 10,77 W 48,03 N 10,68 W 48,00 N 10,64 W 48,00 N 12,00 W 48,43 N 12,00 W  ICES statistical subdivision VIIj 2, That part of division VIIj not in subdivision VIIj 1.  ICES statistical division VIIk, The waters bounded by a line beginning at a point at 52o30 ² north, 12o00 ² west; then due west to 18o00 ² west; then due south to 48o00 ² north; then due east to 12o00 ² west; then due north to the point of beginning.  ICES statistical subdivision VIIk 1, That part of division VIIk enclosed by the line joining the following coordinates: Latitude Longitude 48,00 N 18,00 W 52,50 N 18,00 W 52,50 N 16,06 W 52,44 N 16,07 W 52,36 N 16,08 W 52,27 N 16,09 W 52,19 N 16,09 W 52,11 N 16,09 W 52,02 N 16,08 W 51,94 N 16,07 W 51,85 N 16,07 W 51,77 N 16,05 W 51,68 N 16,04 W 51,60 N 16,02 W 51,52 N 15,99 W 51,43 N 15,96 W 51,34 N 15,93 W 51,27 N 15,90 W 51,18 N 15,86 W 51,10 N 15,82 W 51,02 N 15,77 W 50,94 N 15,73 W 50,86 N 15,68 W 50,78 N 15,63 W 50,70 N 15,57 W 50,62 N 15,52 W 50,54 N 15,47 W 50,47 N 15,42 W 50,39 N 15,36 W 50,32 N 15,30 W 50,24 N 15,24 W 50,17 N 15,17 W 50,10 N 15,11 W 50,03 N 15,04 W 49,96 N 14,97 W 49,89 N 14,89 W 49,82 N 14,82 W 49,75 N 14,74 W 49,69 N 14,65 W 49,62 N 14,57 W 49,56 N 14,48 W 49,50 N 14,39 W 49,44 N 14,30 W 49,38 N 14,22 W 49,32 N 14,13 W 49,27 N 14,04 W 49,21 N 13,95 W 49,15 N 13,86 W 49,10 N 13,77 W 49,05 N 13,67 W 49,00 N 13,57 W 48,95 N 13,47 W 48,90 N 13,37 W 48,86 N 13,27 W 48,81 N 13,17 W 48,77 N 13,07 W 48,73 N 12,96 W 48,69 N 12,85 W 48,65 N 12,74 W 48,62 N 12,64 W 48,58 N 12,54 W 48,55 N 12,43 W 48,52 N 12,32 W 48,49 N 12,22 W 48,46 N 12,11 W 48,43 N 12,00 W 48,00 N 18,00 W  ICES statistical subdivision VIIk 2, That part of division VIIk not in subdivision VIIk 1. ICES statistical subarea VIII The waters bounded by a line beginning at a point on the west coast of France at 48o00 ² north; then due west to 18o00 ² west; then due south to 43o00 ² north; then due east to the west coast of Spain; then in a northerly direction along the coasts of Spain and France to the point of beginning.  ICES statistical division VIIIa, The waters bounded by a line beginning at a point on the west coast of France at 48o00 ² north; then due west to 8o00 ² west; then due south to 47o30 ² north; then due east to 6o00 ² west; then due south to 47o00 ² north; then due east to 5o00 ² west; then due south to 46o00 ² north; then due east to the coast of France; then in a north-westerly direction along the coast of France to the point of beginning.  ICES statistical division VIIIb, The waters bounded by a line beginning at a point on the west coast of France at 46o00 ² north; then due west to 4o00 ² west; then due south to 45o30 ² north; then due east to 3o00 ² west; then due south to 44o30 ² north; then due east to 2o00 ² west; then due south to the north coast of Spain; then along the north coast of Spain and the west coast of France to the point of beginning.  ICES statistical division VIIIc, The waters bounded by a line beginning at a point on the north coast of Spain at 2o00 ² west; then due north to 44o30 ² north; then due west to 11o00 ² west; then due south to 43o00 ² north; then due east to the west coast of Spain; then in a northerly and easterly direction along the coast of Spain to the point of beginning.  ICES statistical division VIIId, The waters bounded by a line beginning at a point at 48o00 ² north, 8o00 ² west; then due west to 11o00 ² west; then due south to 44o30 ² north; then due east to 3o00 ² west; then due north to 45o30 ² north; then due west to 4o00 ² west; then due north to 46o00 ² north; then due west to 5o00 ² west; then due north to 47o00 ² north; then due west to 6o00 ² west; then due north to 47o30 ² north, then due west to 8o00 ² west; then due north to the point of beginning.  ICES statistical subdivision VIIId 1, That part of division VIIId enclosed by the line joining the following coordinates: Latitude Longitude 48,00 N 11,00 W 48,00 N 10,64 W 47,77 N 10,37 W 47,45 N 09,89 W 46,88 N 09,62 W 46,34 N 10,95 W 46,32 N 11,00 W 48,00 N 11,00 W  ICES statistical subdivision VIIId 2, That part of division VIIId outside of subdivision VIIId 1.  ICES statistical division VIIIe, The waters bounded by a line beginning at a point at 48o00 ² north, 11o00 ² west; then due west to 18o00 ² west; then due south to 43o00 ² north; then due east to 11o00 ² west; then due north to the point of beginning.  ICES statistical subdivision VIIIe 1, That part of division VIIIe enclosed by the line joining the following coordinates: Latitude Longitude 43,00 N 18,00 W 48,00 N 18,00 W 48,00 N 11,00 W 46,32 N 11,00 W 44,72 N 13,31 W 44,07 N 13,49 W 43,00 N 13,80 W  ICES statistical subdivision VIIIe 2, That part of division VIIIe not within subdivision VIIIe 1. ICES statistical subarea IX The waters bounded by a line beginning at a point on the north-west coast of Spain at 43o00 ² north; then due west to 18o00 ² west; then due south to 36o00 ² north; then due east to a point on the south coast of Spain (Punta Marroqui isthmus) at 5o36 ² west; then in a north-westerly direction along the south-west coast of Spain, the coast of Portugal, and the north-west coast of Spain to the point of beginning.  ICES statistical division IXa, The waters bounded by a line beginning at a point on the north-west coast of Spain at 43o00 ² north; then due west to 11o00 ² west; then due south to 36o00 ² north; then due east to a point on the south coast of Spain (Punta Marroqui isthmus) at 5o36 ² west; then in a north-westerly direction along the south-west coast of Spain, the coast of Portugal and the north-west coast of Spain to the point of beginning.  ICES statistical division IXb, The waters bounded by a line beginning at a point at 43o00 ² north, 11o00 ² west; then due west to 18o00 ² west; then due south to 36o00 ² north; then due east to 11o00 ² west; then due north to the point of beginning.  ICES statistical subdivision IXb 1, That part of division IXb enclosed by the lines joining the following points: Latitude Longitude 43,00 N 18,00 W 43,00 N 13,80 W 42,88 N 13,84 W 42,04 N 13,64 W 41,38 N 13,27 W 41,13 N 13,27 W 40,06 N 13,49 W 38,75 N 13,78 W 38,17 N 13,69 W 36,03 N 12,73 W 36,04 N 15,30 W 36,02 N 17,90 W 36,00 N 18,00 W 43,00 N 18,00 W  ICES statistical subdivision IXb 2, That part of division IXb not within subdivision IXb 1. ICES statistical subarea X The waters bounded by a line beginning at a point at 48o00 ² north, 18o00 ² west; then due west to 42o00 ² west; then due south to 36o00 ² north; then due east to 18o00 ² west; then due north to the point of beginning.  ICES statistical division Xa, That part of subarea X south of 43o N.  ICES statistical subdivision Xa 1, That part of division Xa enclosed by the line joining the following coordinates: Latitude Longitude 36,00 N 18,00 W 36,00 N 22,25 W 37,58 N 20,62 W 39,16 N 21,32 W 40,97 N 23,91 W 41,35 N 24,65 W 41,91 N 25,79 W 42,34 N 28,45 W 42,05 N 29,95 W 41,02 N 35,11 W 40,04 N 35,26 W 38,74 N 35,48 W 36,03 N 31,76 W 36,00 N 32,03 W 36,00 N 42,00 W 43,00 N 42,00 W 43,00 N 18,00 W 36,00 N 18,00 W  ICES statistical subdivision Xa 2, That part of division Xa not included in subdivision Xa 1.  ICES statistical division Xb, That part of subarea X north of 43o N. ICES statistical subarea XII The waters bounded by a line beginning at a point at 62o00 ² north, 15o00 ² west; then due west to 27o00 ² west; then due south to 59o00 ² north; then due west to 42o00 ² west; then due south to 48o00 ² north; then due east to 18o00 ² west; then due north to 60o00 ² north; then due east to 15o00 ² west; then due north to the point of beginning.  ICES statistical division XIIa, That part of subarea XII enclosed by the line joining the following coordinates: Latitude Longitude 62,00 N 15,00 W 62,00 N 27,00 W 59,00 N 27,00 W 59,00 N 42,00 W 52,50 N 42,00 W 52,50 N 18,00 W 54,50 N 18,00 W 54,50 N 24,00 W 60,00 N 24,00 W 60,00 N 18,00 W 60,00 N 15,00 W 62,00 N 15,00 W  ICES statistical subdivision XIIa 1, That part of division XIIa enclosed by the line joining the following coordinates: Latitude Longitude 52,50 N 42,00 W 56,55 N 42,00 W 56,64 N 41,50 W 56,75 N 41,00 W 56,88 N 40,50 W 57,03 N 40,00 W 57,20 N 39,50 W 57,37 N 39,00 W 57,62 N 38,50 W 57,78 N 38,25 W 57,97 N 38,00 W 58,26 N 37,50 W 58,50 N 37,20 W 58,63 N 37,00 W 59,00 N 36,77 W 59,00 N 27,00 W 60,85 N 27,00 W 60,69 N 26,46 W 60,45 N 25,09 W 60,37 N 23,96 W 60,22 N 23,27 W 60,02 N 21,76 W 60,00 N 20,55 W 60,05 N 18,65 W 60,08 N 18,00 W 60,00 N 18,00 W 60,00 N 24,00 W 54,50 N 24,00 W 54,50 N 18,00 W 52,50 N 18,00 W 52,50 N 42,00 W  ICES statistical subdivision XIIa 2, That part of division XIIa enclosed by the line joining the following coordinates: Latitude Longitude 60,00 N 20,55 W 60,00 N 15,00 W 60,49 N 15,00 W 60,44 N 15,22 W 60,11 N 17,32 W 60,05 N 18,65 W 60,00 N 20,55 W  ICES statistical subdivision XIIa 3, That part of division XIIa enclosed by the line joining the following coordinates: Latitude Longitude 59,00 N 42,00 W 56,55 N 42,00 W 56,64 N 41,50 W 56,75 N 41,00 W 56,88 N 40,50 W 57,03 N 40,00 W 57,20 N 39,50 W 57,37 N 39,00 W 57,62 N 38,50 W 57,78 N 38,25 W 57,97 N 38,00 W 58,26 N 37,50 W 58,63 N 37,00 W 59,00 N 36,77 W 59,00 N 42,00 W  ICES statistical subdivision XIIa 4, That part of division XIIa enclosed by the line joining the following coordinates: Latitude Longitude 62,00 N 27,00 W 60,85 N 27,00 W 60,69 N 26,46 W 60,45 N 25,09 W 60,37 N 23,96 W 60,22 N 23,27 W 60,02 N 21,76 W 60,00 N 20,55 W 60,05 N 18,65 W 60,11 N 17,32 W 60,44 N 15,22 W 60,49 N 15,00 W 62,00 N 15,00 W 62,00 N 27,00 W  ICES statistical division XIIb, That part of subarea XII enclosed by the line joining the following coordinates: Latitude Longitude 60,00 N 18,00 W 54,50 N 18,00 W 54,50 N 24,00 W 60,00 N 24,00 W 60,00 N 18,00 W  ICES statistical division XIIc, That part of subarea XII enclosed by the line joining the following coordinates: Latitude Longitude 52,50 N 42,00 W 48,00 N 42,00 W 48,00 N 18,00 W 52,50 N 18,00 W 52,50 N 42,00 W ICES statistical subarea XIV The waters bounded by a line from the geographic North Pole along the meridian of 40o00 ² west to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at 44o00 ² west; then due south to 59o00 ² north; then due east to 27o00 ² west; then due north to 68o00 ² north; then due east to 11o00 ² west; then due north to the geographic North Pole.  ICES statistical division XIVa, The waters bounded by a line from the geographic North Pole along the meridian of 40o00 ² west to the north coast of Greenland; then in an easterly and southerly direction along the coast of Greenland to a point at Cape Savary at 68o30 ² north; then due south along the meridian of 27o00 ² west to 68o00 ² north; then due east to 11o00 ² west; then due north to the geographic North Pole.  ICES statistical division XIVb, The waters bounded by a line beginning at a point on the south coast of Greenland at 44o00 ² west; then due south to 59o00 ² north; then due east to 27o00 ² west; then due north to a point at Cape Savary at 68o30 ² north; then south-westerly direction along the coast of Greenland to the point of beginning.  ICES statistical subdivision XIVb 1, That part of division XIVb enclosed by the line joining the following coordinates: Latitude Longitude 59,00 N 27,00 W 59,00 N 36,77 W 59,35 N 36,50 W 59,50 N 36,35 W 59,75 N 36,16 W 60,00 N 35,96 W 60,25 N 35,76 W 60,55 N 35,50 W 60,75 N 35,37 W 61,00 N 35,15 W 61,25 N 34,97 W 61,50 N 34,65 W 61,60 N 34,50 W 61,75 N 34,31 W 61,98 N 34,00 W 62,25 N 33,70 W 62,45 N 33,53 W 62,50 N 33,27 W 62,56 N 33,00 W 62,69 N 32,50 W 62,75 N 32,30 W 62,87 N 32,00 W 63,03 N 31,50 W 63,25 N 31,00 W 63,31 N 30,86 W 63,00 N 30,61 W 62,23 N 29,87 W 61,79 N 29,25 W 61,44 N 28,61 W 61,06 N 27,69 W 60,85 N 27,00 W 59,00 N 27,00 W  ICES statistical subdivision XIVb 2, That part of division XIVb not included in subdivision XIVb 1. ANNEX IV Format for the submission of catch data for the north-east Atlantic Magnetic media Computer tapes: Nine track with a density of 1 600 or 6 250 BPI and EBCDIC or ASCII coding, preferably unlabelled. If labelled, an end-of-file code should be included. Floppy discs: MS-DOS-formatted 3,5 ³ 720 K or 1,4 Mbyte discs or 5,25 ³ 360 K or 1,2 Mbyte discs. Record format Byte Nos Item Remarks 1 to 4 Country (ISO 3-alpha code) e.g. FRA = France 5 to 6 Year e.g. 90 = 1990 7 to 8 FAO major fishing area 27 = North-east Atlantic 9 to 15 Division e.g. IV a = ICES division IV a 16 to 18 Species 3-alpha identifier 19 to 26 Catch Metric tonnes Notes: (a) All numeric fields should be right justified with leading blanks. All alphanumeric fields should be left justified with trailing blanks. (b) The catch is to be recorded in the live weight equivalent of the landings to the nearest metric tonne. (c) Quantities (bytes 19 to 26) of less than half a unit should be recorded as - 1. (d) Unknown quantities (bytes 19 to 26) should be recorded as - 2. ANNEX V FORMAT FOR THE SUBMISSION OF CATCH DATA FOR THE NORTH-EAST ATLANTIC ON MAGNETIC MEDIA A. Coding format The data should be submitted as variable length records with a colon (:) between the fields of the record. The following fields should be included in each record: Field Remarks Country 3-alpha code (e.g. FRA = France) Year e.g. 2001 or 01 FAO major fishing area 27 = North-East Atlantic Division e.g. IVa = ICTS subdivision 4a Species 3-alpha identifier Catch Tonnes (a) The catch is to be recorded in the live weight equivalent of the landings, to the nearest metric tonne. (b) Quantities of less than half a unit should be recorded as - 1. (c) Country codes: Austria AUT Belgium BEL Bulgaria BGR Cyprus CYP Czech Republic CZE Germany DEU Denmark DNK Spain ESP Estonia EST Finland FIN France FRA United Kingdom GBR England and Wales GBRA Scotland GBRB Northern Ireland GBRC Greece GRC Hungary HUN Ireland IRL Iceland ISL Italy ITA Lithuania LTU Luxembourg LUX Latvia LVA Malta MLT Netherlands NLD Norway NOR Poland POL Portugal PRT Romania ROU Slovakia SVK Slovenia SVN Sweden SWE Turkey TUR B. Method of transmission of the data to the European Commission As far as is possible, the data should be transmitted in an electronic format (for example, as an e-mail attachement). Failing this, the submission of a file on a 3.5" HD floppy disk will be accepted. ANNEX VI Repealed Regulation with list of its successive amendments Council Regulation (EEC) No 3880/91 (OJ L 365, 31.12.1991, p. 1). Commission Regulation (EC) No 1637/2001 (OJ L 222, 17.8.2001, p. 20). Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). Point 4 of Annex I only Commission Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). ANNEX VII Correlation Table Regulation (EEC) No 3880/91 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4, first subparagraph Article 4, first paragraph  Article 4, second paragraph Article 4, second subparagraph Article 4, third paragraph Article 5(1) and (2) Article 5(1) and (2) Article 5(3)  Article 6(1) and (2) Article 6(1) and (2) Article 6(3)  Article 6(4) Article 6(3)  Article 7 Article 7 Article 8 Annex I Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV  Annex V  Annex VI  Annex VII